 1       Ralph M. Phillips, Esq. (SBN 64481)         Nancy G. Ross (pro hac vice)
         Lewis L. Levy, Esq. (SBN 105975)            Andrew S. Rosenman (SBN 253764)
 2       Daniel R. Barth (SBN 274009)                Richard E. Nowak (pro hac vice
         LEVY PHILLIPS, APC                          pending)
 3       20700 Ventura Blvd., Suite 320              Samantha C. Booth (SBN 298852)
         Woodland Hills, California 91364            MAYER BROWN LLP
 4       Tel: (818) 797-5777                         71 South Wacker Drive
         Fax: (818) 797-5794                         Chicago, Illinois 60606-4637
 5                                                   Tel: (312) 782-0600
         Attorneys for Plaintiffs                    Fax: (312) 701-7711
 6
                                                     Bronwyn F. Pollock (SBN 210912)
 7                                                   MAYER BROWN LLP
                                                     350 South Grand Avenue, 25th Floor
 8                                                   Los Angeles, California 90071-1503
                                                     Tel: (213) 229-9500
 9                                                   Fax: (213) 625-0248
10                                                   Attorneys for Defendants
11                           UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13
     ROBERT AGUILAR, et al.                            Case No. 2:18-cv-03057-TJH-KS
14
                    Plaintiffs,                        Assigned to Hon. Terry J. Hatter, Jr.
15
                    v.
16
     NATIONAL PRODUCTION                               STIPULATED PROTECTIVE
17   WORKERS UNION SEVERANCE                           ORDER1
     TRUST PLAN, et. al.,
18
                    Defendants.
19

20

21
     1.      A. PURPOSES AND LIMITATIONS
22
             Discovery in this action is likely to involve production of confidential,
23
     proprietary or private information for which special protection from public
24
     disclosure and from use for any purpose other than prosecuting this litigation may
25
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26
     enter the following Stipulated Protective Order (“Order”). The parties acknowledge
27
     1
28    This Stipulated Protective Order is substantially based on the model protective
     order provided under Magistrate Judge Karen L. Stevenson’s Procedures.
                                                 1
 1   that this Order does not confer blanket protections on all disclosures or responses to
 2   discovery and that the protection it affords from public disclosure and use extends
 3   only to the limited information or items that are entitled to confidential treatment
 4   under the applicable legal principles. The parties further acknowledge, as set forth
 5   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 6   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 7   procedures that must be followed and the standards that will be applied when a
 8   party seeks permission from the court to file material under seal.
 9         B. GOOD CAUSE STATEMENT
10         This action is likely to involve valuable commercial, financial, technical,
11   proprietary, and/or personally identifying information for which special protection
12   from public disclosure and from use for any purpose other than prosecution of this
13   action is warranted. Such confidential and proprietary materials and information
14   consist of, among other things, confidential business or financial information,
15   information regarding confidential business practices, other confidential
16   commercial information, personally identifying information (including dates of
17   birth, addresses, social security numbers, phone numbers, account balances, and
18   information otherwise protected by the Health Insurance Portability and
19   Accountability Act of 1996 (“HIPAA”)), information implicating the privacy rights
20   of third parties, and/or information otherwise generally unavailable to the public or
21   which may be privileged or otherwise protected from disclosure under state or
22   federal statutes, court rules, case decisions, or common law. Accordingly, to
23   expedite the flow of information, to facilitate the prompt resolution of disputes over
24   confidentiality of discovery materials, to adequately protect information the parties
25   are entitled to keep confidential, to ensure that the parties are permitted reasonable
26   necessary uses of such material in preparation for and in the conduct of trial, to
27   address their handling at the end of the litigation, and serve the ends of justice, a
28   protective order for such information is justified in this matter. It is the intent of the

                                                 2
 1   parties that information will not be designated as confidential for tactical reasons
 2   and that nothing be so designated without a good faith belief that it has been
 3   maintained in a confidential, non-public manner, and there is good cause why it
 4   should not be part of the public record of this case.
 5   2.     DEFINITIONS
 6          2.1    Action: Aguilar, et al. v. National Production Workers Union
 7   Severance Trust Plan, et al., Case No. 2:18-cv-03057-TJH-KS.
 8          2.2    Challenging Party: a Party or Non-Party that challenges the
 9   designation of information or items under this Order.
10          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for
12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
13   the Good Cause Statement.
14          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
15   their support staff).
16          2.5    Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL.”
19          2.6    Disclosure or Discovery Material: all items or information, regardless
20   of the medium or manner in which they are generated, stored, or maintained
21   (including, among other things, testimony, transcripts, and tangible things), that are
22   produced or generated in disclosures or responses to discovery in this matter.
23          2.7    Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
25   an expert witness or as a consultant in this Action.
26          2.8    House Counsel: attorneys who are employees of a party to this Action.
27   House Counsel does not include Outside Counsel of Record or any other outside
28   counsel.

                                                3
 1         2.9    Non-Party: any natural person, partnership, corporation, association or
 2   other legal entity not named as a Party to this action.
 3         2.10 Outside Counsel of Record: attorneys who are not employees of a
 4   party to this Action but are retained to represent or advise a party to this Action and
 5   have appeared in this Action on behalf of that party or are affiliated with a law firm
 6   that has appeared on behalf of that party, and includes support staff.
 7         2.11 Party: any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12         2.13 Professional Vendors: persons or entities that provide litigation
13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16         2.14 Protected Material: any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18         2.15 Receiving Party: a Party that receives Disclosure or Discovery
19   Material from a Producing Party.
20   3.    SCOPE
21         The protections conferred by this Order cover not only Protected Material (as
22   defined above), but also (1) any information copied or extracted from Protected
23   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
24   and (3) any testimony, conversations, or presentations by Parties or their Counsel
25   that might reveal Protected Material.
26         Any use of Protected Material at trial shall be governed by the orders of the
27   trial judge. This Order does not govern the use of Protected Material at trial.
28


                                                4
 1   4.    DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 4   otherwise in writing or a court order otherwise directs. Final disposition shall be
 5   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 6   with or without prejudice; and (2) final judgment herein after the completion and
 7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8   including the time limits for filing any motions or applications for extension of time
 9   pursuant to applicable law.
10   5.    DESIGNATING PROTECTED MATERIAL
11         5.1    Exercise of Restraint and Care in Designating Material for Protection.
12   Each Party or Non-Party that designates information or items for protection under
13   this Order must take care to limit any such designation to specific material that
14   qualifies under the appropriate standards. The Designating Party must designate for
15   protection only those parts of any materials, documents, items or oral or written
16   communications that qualify so that other portions of the materials, documents,
17   items or communications for which protection is not warranted are not swept
18   unjustifiably within the ambit of this Order.
19         Mass, indiscriminate or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber the case development process or to
22   impose unnecessary expenses and burdens on other parties) may expose the
23   Designating Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27         5.2    Manner and Timing of Designations. Except as otherwise provided in
28   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

                                                5
 1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 2   under this Order must be clearly so designated before the material is disclosed or
 3   produced.
 4         Designation in conformity with this Order requires:
 5                (a)    for information in documentary form (e.g., paper or electronic
 6   documents, but excluding transcripts of depositions or other pretrial or trial
 7   proceedings), that the Producing Party affix at a minimum, the legend
 8   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 9   contains protected material.
10         A Party or Non-Party that makes original documents available for inspection
11   need not designate them for protection until after the inspecting Party has indicated
12   which documents it would like copied and produced. During the inspection and
13   before the designation, all of the material made available for inspection shall be
14   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
15   documents it wants copied and produced, the Producing Party must determine
16   which documents, or portions thereof, qualify for protection under this Order. Then,
17   before producing the specified documents, the Producing Party must affix the
18   “CONFIDENTIAL legend” to each page that contains Protected Material.
19                (b)    for testimony given in depositions that the Designating Party
20   identifies the Disclosure or Discovery Material on the record, before the close of
21   the deposition all protected testimony.
22                (c)    for information produced in some form other than documentary
23   and for any other tangible items, that the Producing Party affix in a prominent place
24   on the exterior of the container or containers in which the information is stored the
25   legend “CONFIDENTIAL.” If only a portion or portions of the information
26   warrants protection, the Producing Party, to the extent practicable, shall identify the
27   protected portion(s).
28         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent

                                                6
 1   failure to designate qualified information or items does not, standing alone, waive
 2   the Designating Party’s right to secure protection under this Order for such
 3   material. Upon timely correction of a designation, the Receiving Party must make
 4   reasonable efforts to assure that the material is treated in accordance with the
 5   provisions of this Order.
 6   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 8   designation of confidentiality at any time that is consistent with the Court’s
 9   Scheduling Order.
10         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
11   resolution process under Local Civil Rule 37.1 et seq.
12         6.3    The burden of persuasion in any such challenge proceeding shall be on
13   the Designating Party. Frivolous challenges, and those made for an improper
14   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
15   parties) may expose the Challenging Party to sanctions. Unless the Designating
16   Party has waived or withdrawn the confidentiality designation, all parties shall
17   continue to afford the material in question the level of protection to which it is
18   entitled under the Producing Party’s designation until the Court rules on the
19   challenge.
20   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
21         7.1    Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under the
25   conditions described in this Order. When the Action has been terminated, a
26   Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28         Protected Material must be stored and maintained by a Receiving Party at a

                                                7
 1   location and in a secure manner that ensures that access is limited to the persons
 2   authorized under this Order.
 3         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 4   otherwise ordered by the court or permitted in writing by the Designating Party, a
 5   Receiving Party may disclose any information or item designated
 6   “CONFIDENTIAL” only to:
 7                (a)   the Receiving Party and the Receiving Party’s Outside Counsel
 8   of Record in this Action, as well as employees of said Outside Counsel of Record to
 9   whom it is reasonably necessary to disclose the information for this Action;
10                (b)   the officers, directors, and employees (including House
11   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
12   Action;
13                (c)   Experts (as defined in this Order) of the Receiving Party to
14   whom disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                (d)   the court and its personnel;
17                (e)   court reporters and their staff;
18                (f)   professional jury or trial consultants, mock jurors, and
19   Professional Vendors to whom disclosure is reasonably necessary for this Action
20   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
21   A);
22                (g)   the author or recipient of a document containing the information
23   or a custodian or other person who otherwise possessed or knew the information;
24                (h)   during their depositions, witnesses, and attorneys for witnesses,
25   in the Action to whom disclosure is reasonably necessary provided that they will
26   not be permitted to keep any CONFIDENTIAL information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28   agreed by the Designating Party or ordered by the court. Pages of transcribed

                                               8
 1   deposition testimony or exhibits to depositions that reveal Protected Material may,
 2   upon the request of the Designating Party, be separately bound by the court reporter
 3   and may not be disclosed to anyone except as permitted under this Order; and
 4                  (i)   any mediator or settlement officer, and their supporting
 5   personnel, mutually agreed upon by any of the parties engaged in settlement
 6   discussions.
 7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 8   IN OTHER LITIGATION
 9         If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12                  (a)   promptly notify in writing the Designating Party. Such
13   notification shall include a copy of the subpoena or court order;
14                  (b)   promptly notify in writing the party who caused the subpoena or
15   order to issue in the other litigation that some or all of the material covered by the
16   subpoena or order is subject to this Order. Such notification shall include a copy of
17   this Order; and
18                  (c)   cooperate with respect to all reasonable procedures sought to be
19   pursued by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21   the subpoena or court order shall not produce any information designated in this
22   action as “CONFIDENTIAL” before a determination by the court from which the
23   subpoena or order issued, unless the Party has obtained the Designating Party’s
24   permission. The Designating Party shall bear the burden and expense of seeking
25   protection in that court of its confidential material and nothing in these provisions
26   should be construed as authorizing or encouraging a Receiving Party in this Action
27   to disobey a lawful directive from another court.
28


                                                9
 1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2   PRODUCED IN THIS LITIGATION
 3                (a)   The terms of this Order are applicable to information produced
 4   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
 5   information produced by Non-Parties in connection with this litigation is protected
 6   by the remedies and relief provided by this Order. Nothing in these provisions
 7   should be construed as prohibiting a Non-Party from seeking additional protections.
 8                (b)   In the event that a Party is required, by a valid discovery
 9   request, to produce a Non-Party’s confidential information in its possession, and the
10   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12                      (1)    promptly notify in writing the Requesting Party and the
13   Non-Party that some or all of the information requested is subject to a
14   confidentiality agreement with a Non-Party;
15                      (2)    promptly provide the Non-Party with a copy of this Order
16   in this Action, the relevant discovery request(s), and a reasonably specific
17   description of the information requested; and
18                      (3)    make the information requested available for inspection
19   by the Non-Party, if requested.
20                (c)   If the Non-Party fails to seek a protective order from this court
21   within 14 days of receiving the notice and accompanying information, the
22   Receiving Party may produce the Non-Party’s confidential information responsive
23   to the discovery request. If the Non-Party timely seeks a protective order, the
24   Receiving Party shall not produce any information in its possession or control that
25   is subject to the confidentiality agreement with the Non-Party before a
26   determination by the court. Absent a court order to the contrary, the Non-Party shall
27   bear the burden and expense of seeking protection in this court of its Protected
28   Material.

                                               10
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Order, the Receiving Party must immediately (a) notify in writing the Designating
 5   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 6   unauthorized copies of the Protected Material, (c) inform the person or persons to
 7   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 8   request such person or persons to execute the “Acknowledgment and Agreement to
 9   Be Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11   PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other
14   protection, the obligations of the Receiving Parties are those set forth in Federal
15   Rule of Civil Procedure 26(b)(5)(B).
16   12.   MISCELLANEOUS
17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Order, no Party waives any right it otherwise would have to object to disclosing or
21   producing any information or item on any ground not addressed in this Order.
22   Similarly, no Party waives any right to object on any ground to use in evidence of
23   any of the material covered by this Order.
24         12.3 Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material must comply with Local Civil Rule 79-5. Protected Material
26   may only be filed under seal pursuant to a court order authorizing the sealing of the
27   specific Protected Material at issue. If a Party’s request to file Protected Material
28   under seal is denied by the court, then the Receiving Party may file the information

                                                11
 1   in the public record unless otherwise instructed by the court.
 2   13.   FINAL DISPOSITION
 3         After the final disposition of this Action, as defined in paragraph 4, within 60
 4   days of a written request by the Designating Party, each Receiving Party must
 5   return all Protected Material to the Producing Party or destroy such material. As
 6   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 7   compilations, summaries, and any other format reproducing or capturing any of the
 8   Protected Material. Whether the Protected Material is returned or destroyed, the
 9   Receiving Party must submit a written certification to the Producing Party (and, if
10   not the same person or entity, to the Designating Party) by the 60 day deadline that
11   (1) identifies (by category, where appropriate) all the Protected Material that was
12   returned or destroyed and (2) affirms that the Receiving Party has not retained any
13   copies, abstracts, compilations, summaries or any other format reproducing or
14   capturing any of the Protected Material. Notwithstanding this provision, Counsel
15   are entitled to retain an archival copy of all pleadings, motion papers, trial,
16   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
17   and trial exhibits, expert reports, attorney work product, and consultant and expert
18   work product, even if such materials contain Protected Material. Any such archival
19   copies that contain or constitute Protected Material remain subject to this Order as
20   set forth in Section 4 (DURATION).
21   14.   VIOLATION
22         Any violation of this Order may be punished by any and all appropriate
23   measures including, without limitation, contempt proceedings and/or monetary
24   sanctions.
25

26

27

28


                                                12
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
     DATED: March 13, 2020     /s/ Nancy G. Ross
 3
                               Nancy G. Ross (pro hac vice)
 4                             Andrew S. Rosenman (SBN 253764)
                               Richard E. Nowak (pro hac vice
 5
                               pending)
 6                             Samantha C. Booth (SBN 298852)
                               MAYER BROWN LLP
 7
                               71 South Wacker Drive
 8                             Chicago, Illinois 60606
                               Tel: (312) 782-0600
 9
                               Fax: (312) 701-7711
10
                               Bronwyn F. Pollock (SBN 210912)
11
                               MAYER BROWN LLP
12                             350 South Grand Avenue, 25th Floor
13
                               Los Angeles, California 90071-1503
                               Tel: (213) 229-9500
14                             Fax: (213) 625-0248
15
                               Attorneys for Defendants
16

17    DATED: March 13, 2020
                               /s/ Daniel R. Barth, Esq.
18                             Ralph M. Phillips, Esq. (SBN 64481)
19
                               Lewis L. Levy, Esq. (SBN 105975)
                               Daniel R. Barth (SBN 274009)
20                             LEVY PHILLIPS, APC
21                             20700 Ventura Blvd., Suite 320
                               Woodland Hills, California 91364
22                             Tel: (818) 797-5777
23                             Fax: (415) 797-5794

24                             Attorneys for Plaintiffs
25

26

27

28


                                13
 1                                        EXHIBIT A
 2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4          I, ______________________________, declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order
 6   (“Order”) that was issued by the United States District Court for the Central District
 7   of California on ______________, 2020 in the case of Aguilar, et al. v. National
 8   Production Workers Union Severance Trust Plan, et al., Case No. 2:18-cv-03057-
 9   TJH-KS. I agree to comply with and to be bound by all the terms of this Order and
10   I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Order to
13   any person or entity except in strict compliance with the provisions of this Order. I
14   further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18

19   Date: ____________________
20

21   City and State where sworn and signed: ______________________________
22

23   Printed name: ______________________________
24

25   Signature: ______________________________
26

27

28


                                               15
